Citation Nr: 0429616	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ulcerative colitis.

2.  Entitlement to service connection for sclerosing 
cholangitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from October 1988 to 
September 1989.

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  At present, following a 
reopening of the appellant's claim of service connection for 
ulcerative colitis as discussed below, both the issues of 
service connection for ulcerative colitis and sclerosing 
cholangitis are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

The Board notes that the veteran presented testimony during 
an appeal hearing at the Central Office before the 
undersigned Veterans Law Judge (VLJ) in August 2004.  A copy 
of the hearing transcript issued following the hearing is of 
record.   

Additionally, during the August 2004 hearing, the veteran 
requested consideration of claims for service connection 
anemia and depression.  However, as the only issues currently 
before the Board are those set forth on the title page of 
this decision, these matters are referred to the RO for 
appropriate action.

Lastly, the Board notes that, in the February 2003 rating 
decision, the RO characterized the issue to reopen the claim 
of service connection for ulcerative colitis as that of 
entitlement to service connection, and finds that, by its 
silence, the RO apparently conceded that the veteran had 
submitted sufficient evidence to reopen the claim of 
entitlement to service for ulcerative colitis, which was 
previously denied in an October 1989 rating decision.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in a matter such as this, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently before 
the Board is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for ulcerative colitis. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In an October 1989 rating decision, the RO originally 
denied the veteran's claim of service connection for 
ulcerative colitis.  The veteran was notified of this 
decision and of his appellate rights that same month.  
However, he did not file a timely appeal with respect to this 
issue, and this decision is final.

3.  The evidence associated with the claims file since the 
October 1989 rating decision raises a reasonable possibility 
of substantiating the claim of service connection for 
ulcerative colitis. 


CONCLUSIONS OF LAW

1.  The unappealed October 1989 rating decision, which denied 
entitlement to service connection for ulcerative colitis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

2.  The evidence received since the October 1989 rating 
decision which relates to the issue of service connection for 
ulcerative colitis is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  No additional evidence which may aid the 
veteran's claim has been identified as outstanding and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran has been informed of the evidence needed to show 
what is required to reopen his claim of service connection 
for ulcerative colitis via a September 2002 RO letter, the 
February 2003 rating decision, the June 2003 statement of the 
case, and the August 2003 supplemental statement of the case.  
In addition, the September 2002 RO letter notified the 
veteran of the evidence needed to substantiate his claim 
seeking to reopen the claim of entitlement to service 
connection, and offered to assist him in obtaining any 
relevant evidence.  The letter gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  In addition, the September 2002 RO letter, the June 
2003 statement of the case, and the August 2003 supplemental 
statement of the case notified the veteran of the changes in 
the law and regulations per the VCAA.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim to reopen the previously denied claim 
of service for ulcerative colitis, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004) and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision declining to reopen the claim of service 
connection for ulcerative colitis was made in August 2002 
after the VCAA was enacted (effective November 9, 2000).  
Nevertheless, the Board finds that any defect(s) with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  See VAOPGCPREC 7-
2004.

Significantly, the September 2002 RO letter to the veteran 
informed him of what information he needed to reopen his 
claims of service connection for ulcerative colitis.  In this 
respect, the Board notes that this letter was provided to the 
claimant before the rating decision denying the claim on 
appeal was issued, and prior to the case being certified to 
the Board for appellate adjudication.  Additionally, the 
Board notes that the content of these notice, couple with the 
June 2003 statement of the case and the August 2003 
supplemental statement of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By the 
September 2002 RO letter, the February 2003 rating decision, 
the June 2003 statement of the case, and the August 2003 
supplemental statement of the case, VA satisfied the fourth 
element of the notice requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By the information letter, the rating decision and 
the statement of the case/supplemental statement of the case, 
he has been advised of the evidence considered in connection 
with his appeal and what information VA and the claimant 
would provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in the October 
1989 rating decision, the RO originally denied the veteran's 
claim of service connection for ulcerative colitis.  The 
appellant was notified in October 1989 of this decision and 
of his appellate rights.  However, he did not file a timely 
appeal with respect to this issue, and this decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, the veteran submitted 
his application to reopen the previously denied claim in 
August 2002.

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 as in this case, separately 
defines "new" as not previously submitted and "material" 
as relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question becomes whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In this case, the Board notes that the provisions 
of 38 C.F.R. § 3.156(a), the version as of the regulatory 
change, are applicable in the appellant's case as the claim 
was filed (in August 2002) after August 29, 2001.

The October 1989 rating decision denied the claim of service 
connection for ulcerative colitis on the grounds that this 
disability pre-existed service and was not aggravated by 
active service.  Since the October 1989 rating decision, 
which is the last final decision, the evidence submitted 
includes records from the University of North Carolina, 
Chapel Hill, Medical Center dated from May 2001 to July 2002; 
a January 2003 VA examination report; records from the 
Wilmington Health Associates and Drs. Clinton Meyer, Mitchell 
Meyer and Roshan Shrestha dated 2002; and a March 2004 report 
from Dr. Ann Marie Gordon.

Specifically, the Board notes that the January 2003 VA 
examination report notes the veteran has had mild to moderate 
active ulcerative colitis since 1988, and that this disorder 
began prior to service.  The examiner also noted that there 
is a high degree of association between sclerosing 
cholangitis and ulcerative colitis, although it is not known 
whether there is a definite cause and effect relationship.  
In the examiner's opinion, sclerosing cholangitis is more 
than likely caused by ulcerative colitis.  In addition, the 
March 2004 report from Dr. Ann Marie Gordon indicates that 
the medical data of record substantiates a primary diagnosis 
of primary sclerosing cholangitis during service that 
progressively worsened into near end stage liver disease with 
impending need for liver transplant.

These two pieces of evidence, in the aggregate with the rest 
of the submitted evidence, lead the Board to find that the 
evidence submitted following the October 1989 rating decision 
is new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the additional evidence shows that the veteran 
was treated for symptomatology related to sclerosing 
cholangitis and ulcerative colitis during active service, and 
that there is a high degree of association between these two 
disorders, although it is not known whether there is a 
definite cause and effect relationship.  In addition, it 
appears that the sclerosing cholangitis first became manifest 
during active service.  As such, it is conceivable that an 
aggravation of the reported pre-existing ulcerative colitis 
occurred during active service.

Based on the foregoing, the Board finds that the evidence 
received since the final denial of service connection for 
ulcerative colitis constitutes new and material evidence, 
raising a reasonable possibility of substantiating the claim.  
Accordingly, the appellant's claim of service connection for 
ulcerative colitis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, as additional 
development is required prior to appellate adjudication, the 
case is remanded to the RO for additional development.


ORDER
New and material evidence having been received, the claim of 
service connection for ulcerative colitis is reopened; the 
appeal is granted to this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for ulcerative colitis, the Board now turns to the merits of 
the claim, as well as to the merits of the claim of service 
connection for sclerosing cholangitis.

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the appellant and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues of service connection for 
ulcerative colitis and sclerosing cholangitis.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002). 

In this respect, during the August 2004 Central Office 
hearing, the veteran testified that he is currently receiving 
Social Security Administration (SSA) disability benefits and 
that he was treated at the Winston-Salem VA Medical Center in 
the past.  As these records are not currently contained 
within the claims file, the RO should attempt to obtain these 
records, and any other available private medical records, and 
should incorporate them into the claims file.

In addition, the Board finds that VA medical opinions 
discussing the etiology of the claimed disorders is necessary 
prior to appellate adjudication.  These medical opinions 
should discussed the finding in the June and July 1989 
Medical Evaluation Board Proceedings, the January 2003 VA 
examination report and the March 2004 report by A. M. Gordon, 
M.D. (which seems to note the involvement of a genetic 
factor).  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo VA Medical Examinations which shall include medical 
opinions regarding the etiology of the claimed disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who treated the veteran since his 
discharge from service to the present 
related to the claimed ulcerative colitis 
and sclerosing cholangitis.  In addition, 
the veteran should identify all doctors 
and medical care facilities who treated 
him prior to his entrance into the 
service in October 1988 for ulcerative 
colitis.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

2.  The RO should request that the 
veteran provide information as to his 
dates of treatment at any VA medical 
facility, if any, for the claimed 
ulcerative colitis and sclerosing 
cholangitis.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file, 
including any identified records from the 
Winston-Salem VA Medical Center, as 
discussed during the August 2004 Central 
Office hearing.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award disability benefits to the 
veteran, per the veteran's testimony 
during the August 2004 hearing before 
the undersigned Veterans Law Judge.  If 
the search for the mentioned records 
has negative results, the claims file 
must be properly documented as to the 
unavailability of these records.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by 
gastroenterologist who has not 
previously treated or examined the 
veteran, to evaluate the nature, 
severity, and etiology of the claimed 
ulcerative colitis.  If no such 
disorder is currently found, the 
examiner should so indicate.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disability.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the June and July 
1989 Medical Evaluation Board 
Proceedings, the January 2003 VA 
examination report and the March 2004 
report by A. M. Gordon, M.D. (noting a 
"genetic" factor), the VA specialist 
should render an opinion as to whether 
it is at least as likely as not that 
the claimed ulcerative colitis, is a 
disease of congenital, developmental, 
or familial origin, or is a defect.  If 
the examiner find the claimed disorder 
to be a congenital defect, the VA 
specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed disorder was 
subject to a superimposed disease or 
injury during military service.  
Additionally, the examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed ulcerative colitis pre-existed 
the veteran's active service, 
irrespective of whether it is of 
congenital, developmental, or familial 
origin.  Furthermore, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the claimed ulcerative colitis was 
aggravated/increased in disability 
during the veteran's service, or 
whether such increase was due to the 
natural progress of the claimed 
disorder.  Moreover, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the claimed ulcerative colitis is 
related to any in-service 
symptomatology (including in-service 
treatment for sclerosing cholangitis) 
during his active service.  Lastly, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the claimed ulcerative colitis 
was incurred during the veteran's 
active service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, 
or is otherwise related to his active 
service.  The VA specialists should 
also render an opinion as to whether it 
is at least as likely as not that the 
claimed ulcerative colitis is related 
to any post-service event(s) or 
diseases.  If the etiology of the 
claimed disorder is attributed to 
multiple factors/events, including any 
post-service incidents, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  
It is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
ulcerative colitis, including any gap 
of time between the veteran's first 
diagnosis of ulcerative colitis 
(reportedly prior to service) and his 
1989 in-service diagnosis of ulcerative 
colitis.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

b)  The veteran should be scheduled for 
a VA examination, conducted by 
gastroenterologist who has not 
previously treated or examined the 
veteran, to evaluate the nature, 
severity, and etiology of the claimed 
sclerosing cholangitis.  If no such 
disorder is currently found, the 
examiner should so indicate.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disorder.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the June and July 
1989 Medical Evaluation Board 
Proceedings, the January 2003 VA 
examination report and the March 2004 
report by A. M. Gordon, M.D., the VA 
specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed sclerosing 
cholangitis first became manifest or 
was incurred during the veteran's 
active service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, 
or is otherwise related to his active 
service.  In addition, the VA 
specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed disorder is 
proximately due to or the result of the 
claimed ulcerative colitis.  
Furthermore, the VA specialist should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed sclerosing cholangitis is a 
disorder which is separate and apart 
from the claimed ulcerative colitis.  
If the etiology of the claimed 
sclerosing cholangitis is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
sclerosing cholangitis.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written 
report.

5.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, 
they must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2004).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection ulcerative colitis and 
sclerosing cholangitis.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



